DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office action is in response to the amendment filed 08/15/2022. Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Zisholtz et al. (US PG Pub. 2015/0040587) and Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016).
Regarding claim 1, Ravji discloses a machine with a refrigeration system (9) to cool food or drink in a pod (20), the machine comprising: an evaporator of the refrigeration system (holder 15 is a heat exchanger evaporating refrigerant; paragraph 87), the evaporator defining a receptacle (container holder 15) sized to receive the pod (22), the evaporator comprising an inlet port to receive refrigerant and an outlet port to discharge refrigerant (shown with inlet and outlet ports communicating with channels 45; Fig. 14a); a processor (activation unit 11) controlling the refrigeration system; wherein the refrigeration system is operable to apply a freezing cycle to the food or drink in which refrigerant flows through the evaporator exchanging heat from ingredients in the pod to the refrigerant causing a temperature difference between an evaporator inlet temperature and an evaporator outlet temperature (heat exchanges between refrigerant and ingredients during a freezing or processing cycle; paragraphs 52, 87); and wherein the processor and the refrigeration system are configured such that: the refrigerant is superheated for a portion of the freezing cycle (compressor or cooling system 9, paragraph 39, compresses refrigerant gas and the refrigerant would be superheated during portion of the freezing cycle).
Ravji does not explicitly teach the processor and the refrigeration system are configured such that the refrigerant is not superheated for a subsequent portion of the freezing cycle.
Zisholtz teaches it is known for a refrigeration system for a rapid cooling to have a processor (controls 500) and the refrigeration system are configured such that the refrigerant is superheated for a portion of the freezing cycle (refrigerant is superheated at the compression portion of the freezing cycle; paragraph 55) and the refrigerant is not superheated for a subsequent portion of the freezing cycle (refrigerant is cooled from vapor to liquid refrigerant and is not superheated for a subsequent condensing portion of the freezing cycle; paragraph 55) that provides cooling via a cooling, or refrigeration system (paragraph 44). Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the processor and refrigeration system of Ravji to be configured such that the refrigerant is not superheated for a subsequent portion of the freezing cycle taught by Zisholtz in order to utilize a vapor compression cooling system that superheats, condenses and subsequently subcools the refrigerant in order to transfer heat from the ingredients during the freezing cycle to cool the food or drink in the pod.
Ravji further does not explicitly teach wherein the cooled food or drink is at a temperature between -3°C (26.6°F) and -8°C (17.6°F) and is composed of ice crystals with a mean size of less than 50 µm.
Ruben teaches that the creamy textures in ice cream products were determined by average size of the ice crystals in the confection which was governed by factors in the freezing process; and that smaller ice crystals provided a smoother product and larger ones a grainer product (page 1, first paragraph, section 1). Ruben teaches that the draw temperature of ice cream was about -5 to -6°C (about 21.2-23°F) (section 3.5.6) and that lower draw temperatures of colder than -6°C (21.2°F) provide a lower mean ice crystal size (section 3.5.1) with ice crystal sizes on the order between 16 and 26 µm (Fig. 6). It would have been obvious to one of ordinary skill in the art in drawing the frozen confection of Ravji to use a known draw temperature of about 21-23°F in view of Ruben to use known and conventional processing parameters to achieve expected results of a desired temperature and crystal size of the product. It would have been further obvious to adjust the draw temperature to achieve the desired ice crystal size, and thus smoothness of the product in view of Ruben. To do so would have been obvious and well within the purview of one of ordinary skill in the art in view of the teachings of Ruben.
Regarding claim 5, Ravji as modified discloses the machine of claim 1, wherein a cooler sidewall region of the pod is in direct contact with a portion of the evaporator having a temperature below a freezing temperature of the ingredients within the pod (15 having heat exchange surface in tight contact with pod 20; Abstract) and wherein a warmer sidewall region of the pod is in direct contact with a portion of the evaporator having a temperature above the freezing temperature of the ingredients within the pod (system including hot gas defrosting and is capable of having a warmer sidewall region of the pod is in direct contact with a portion of the evaporator having a temperature above the freezing temperature of the ingredients within the pod during a defrosting cycle).
Regarding claim 8, Ravji as modified discloses the machine of claim 1, further comprising a motor (motor connected to connector 29; paragraph 62) operable to rotate a mixing paddle (30, 24) in a first direction during the freezing cycle (shown rotating in a first counter-clockwise direction), the mixing paddle operable to churn ingredients within the pod during the freezing cycle (paragraphs 52, 54).
Regarding claim 10, Ravji as modified discloses the machine of claim 1, wherein the refrigerant in the machine is operable to freeze at least 90% of the ingredients within the pod during the freezing cycle.
It is noted that the phrase “operable to freeze at least 90% of the ingredients within the pod during the freezing cycle” is a statement of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim and would be capable of meeting the functional limitation as claimed.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Zisholtz et al. (US PG Pub. 2015/0040587) and Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016) further in view of Izadi-Zamanabadi et al. (US PG Pub. 2015/0219506).
Regarding claim 2, Ravji as modified discloses the machine of claim 1, but does not explicitly teach wherein the processor and the refrigeration system are configured such that the temperature difference between the evaporator inlet temperature and the evaporator outlet temperature is less than 5°C (9°F) by the end of the freezing cycle.
Izadi-Zamanabadi teaches it is known for controlling a freezing cycle of a refrigeration system to have the processor (control device 8) and the refrigeration system (1) are configured such that the temperature difference between the evaporator inlet temperature (dotted line, Fig. 2) and the evaporator outlet temperature (dashed line, Fig. 2) is less than 5°C (9°F) by the end of the freezing cycle (freezing cycle interpreted as corresponding to the opening degree of the expansion device 9, Fig. 2; paragraph 24) that allows the system to be monitored and controlled to achieve an optimum superheat value of the refrigerant passing through the evaporator (paragraphs 31, 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the processor and the refrigeration system configured such that the temperature difference between the evaporator inlet temperature and the evaporator outlet temperature is less than 5°C (9°F) by the end of the freezing cycle taught by Izadi-Zamanabadi in order to operate the machine in an optimal superheat regime leading to a more efficient freezing operation.
Regarding claim 4, Ravji as modified discloses the machine of claim 1, but does not explicitly teach wherein the processor and the refrigeration system are configured to control an orifice size of an electronic expansion valve based on the evaporator outlet temperature.
Izadi-Zamanabadi teaches it is known for controlling a freezing cycle of a refrigeration system by having the processor and the refrigeration system configured to control an orifice size of an electronic expansion valve (3) based on the evaporator outlet temperature (T2 via 7) that allows the system to monitor and adjust the size of the expansion valve to achieve a desired optimal superheat value; paragraphs 31-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the processor and the refrigeration system be configured to control an orifice size of an electronic expansion valve based on the evaporator outlet temperature taught by Izadi-Zamanabadi in order to provide control to the expansion valve to achieve a desired optimum superheat value during operation of the machine.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Zisholtz et al. (US PG Pub. 2015/0040587) and Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), further in view of Fonte et al. (US PG Pub. 2020/0056814).
Regarding claim 3, Ravji as modified discloses the machine of claim 1, but does not explicitly teach wherein the processor and the refrigeration system are configured to boot up the machine and cool the refrigerant prior to insertion of the pod in the machine.
Fonte teaches a machine with a refrigeration system to cool food or drink in a pod to have the processor and the refrigeration system configured to boot up the machine and cool the refrigerant prior to insertion of the pod in the machine that allows the machine to cool the refrigerant quickly (paragraph 151). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the processor and the refrigeration system are configured to boot up the machine and cool the refrigerant prior to insertion of the pod in the machine taught by Fonte in order to quickly cool the refrigerant and receptacle evaporator to ensure the machine is at desired freezing operating temperature to provide a proper cooling cycle to the pod.
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Zisholtz et al. (US PG Pub. 2015/0040587) and Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), further in view of Beth Halachmi et al. (US PG Pub. 2019/0320679).
Regarding claim 6, Ravji as modified discloses the machine of claim 1, but does not explicitly teach wherein a temperature along an inner surface of the evaporator increases along a circumferential direction during the freezing cycle.
Beth teaches the concept of a machine with a refrigeration system configured to have a temperature along an inner surface of the evaporator increases along a circumferential direction during the freezing cycle (cooling fluid enters 134 and splits circumferentially to branches 178A-192A and 178B-192B, see paragraphs 58-60 and Figures 6A-B, that would cause the temperature of the cooling fluid to increase along the circumferential direction causing a temperature along an inner surface of evaporator increases along a circumferential direction during the freezing cycle) enabling better circulation of the cooling fluid and maintaining cooling efficiency of the cooling system (paragraph 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have a temperature along an inner surface of the evaporator increases along a circumferential direction during the freezing cycle taught by Beth in order to improve circulation through the evaporator and improve efficiency of the system.
Regarding claim 7, Ravji as modified discloses the machine of claim 1, but does not explicitly teach wherein the freezing cycle has a duration between 30 seconds and 3 minutes.
Beth as discussed above teaches an efficient cooling fluid circulation through the evaporator during the freezing cycle leading to 90 seconds or even below 60 seconds per production cycle (paragraph 64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the freezing cycle has a duration between 30 seconds and 3 minutes taught by Beth in order to improve and optimize the efficiency of the machine to produce the food or drink in a quick and efficient manner.
Regarding claim 9, Ravji as modified discloses the machine of claim 8, wherein refrigerant flows from the inlet port to the outlet port (through 15; paragraph 87) but does not explicitly teach the refrigerant flows in a second direction opposite to the first direction during the freezing cycle.
Beth as discussed above teaches an efficient cooling fluid circulation through the evaporator during the freezing cycle having refrigerant enter via (134) and split into clockwise and counter-clockwise flows in the circumferential direction of the cooling chamber enabling better circulation of the cooling fluid and maintaining cooling efficiency of the cooling system (paragraph 61). Having the refrigerant split in two circumferential directions would have at least a portion of the refrigerant flow in a second direction opposite to the first direction during the freezing cycle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the refrigerant flow in a second direction opposite to the first direction during the freezing cycle taught by Beth in order to improve circulation through the evaporator and improve efficiency of the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Zisholtz et al. (US PG Pub. 2015/0040587) and Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), further in view of Fonte (US Pat. 10,334,868), Wyatt et al. (US PG Pub. 2017/0183210), and Ishibashi et al. (WO 2019171588; see English equivalent US 2020/0333056).
Regarding claim 11, Ravji discloses the machine of claim 10, and further teaches a single portion worth of ingredients (paragraph 1) but does not explicitly teach wherein a weight of ingredients within the pod is between 5 and 10 ounces.
Fonte teaches it is known for a machine with a refrigeration system to cool food or drink in single serving pod 30 including a weight of ingredients within the pod is between 5 and 10 ounces (column 10, lines 49-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have a weight of ingredients within the pod is between 5 and 10 ounces in order to produce and supply a single portion or product for the user.
Ravji as modified further does not explicitly teach the weight of the refrigerant.
Wyatt teaches it is known for a machine with a refrigeration system for cooling a drink using R290 refrigerant to have a charge limit of 150 grams depending on the size of the compressor (paragraphs 63-66). Therefore, the refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the type of refrigerant and size of the compressor determine the amount of refrigerant charge of the system for proper operation. Therefore, since the general conditions of the claim, i.e. that a machine with a refrigeration system has a predetermined refrigerant weight depending on the type and size of the system, were disclosed in the prior art by Wyatt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a weight of the refrigerant between 70 grams and 150 grams in order to select the proper amount of refrigerant according to the refrigerant type and size of the system to efficiently operate the system.
Ravji as modified further does not explicitly teach the refrigerant is propylene.
Ishibashi teaches it is known for a machine with a refrigeration system having either R290 or propylene that provides a refrigerating effect and leads to a theoretical COP increase of the system (paragraph 74). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the refrigerant by propylene taught by Ishibashi in order to substitute known types of refrigerants to be used in the refrigeration system for cooling the food or drink.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Zisholtz et al. (US PG Pub. 2015/0040587) and Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), further in view of Weber et al. (US PG Pub. 2001/0035016).
Regarding claims 12 and 13, Ravji as modified discloses the machine of claim 1, wherein the refrigeration system comprises a hot gas defrost system (paragraph 27) but does not explicitly teach a bypass channel that fluidly connects a compressor of the machine to the inlet port of the evaporator; wherein the bypass channel assists in defrosting the evaporator at the end of the freezing cycle.
Weber teaches it is known for a machine with a refrigeration system to cool food or drink to include a bypass channel (718) that fluidly connects a compressor (701) of the machine to the inlet port of the evaporator (710); wherein the bypass channel (718) assists in defrosting the evaporator at the end of the freezing cycle (paragraphs 5-6). Ravji teaches it is known to use hot gas defrosting to minimize frosting of any heat exchanging parts (Ravji; paragraph 27) and including the bypass channel of Weber would allow for the hot gas defrost system to minimize frosting and release the pod from the evaporator. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have a bypass channel that fluidly connects a compressor of the machine to the inlet port of the evaporator; wherein the bypass channel assists in defrosting the evaporator at the end of the freezing cycle in order to allow the hot gas defrost system to facilitate and remove frost and release the pod from the evaporator.
Claims 14, 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), Fonte (WO 2019/140251) and Reichart (Speed of Dasher and Scraper as Affecting the Quality of Ice Cream and Sherbet, “Journal of Dairy Science, March 1, 1931, 14(2):107-15).
Regarding claim 14, Ravji discloses a machine with a refrigeration system (9) to cool food or drink in a pod (20), the machine comprising: an evaporator of the refrigeration system (holder 15 is a heat exchanger evaporating refrigerant; paragraph 87), the evaporator defining a receptacle (container holder 15) sized to receive the pod (22) and allow liquid and gas refrigerant to flow thru it (shown with inlet and outlet ports communicating with channels 45; Fig. 14a); a motor (motor connected to connector 29; paragraph 62) operable to rotate a mixing paddle (disc 30 with scraper 24) within the pod during a freezing cycle (paragraphs 52, 54, 81-82); a processor (activation unit 11) controlling the refrigeration system; wherein the refrigeration system is operable to apply a freezing cycle to the food or drink in which refrigerant flows through the evaporator and a temperature difference between the evaporator and the pod causes an exchange of heat from the ingredients in the pod to the refrigerant; (heat exchanges between refrigerant and ingredients during a freezing or processing cycle; paragraphs 52, 87); and wherein the processor and the refrigeration system are configured such that: the liquid refrigerant is boiled or evaporated into a gas within the evaporator (paragraph 95).
Ravji does not explicitly teach wherein the cooled food or drink is cooled to a temperature below 0°C ; the cooled food or drink is cooled to be composed of ice crystals with a mean size of less than 50 µm; and the evaporated refrigerant leaving the receptacle has a temperature less than 5°C (9°F) by the end of the freezing cycle.
Ruben teaches it is known for a machine for cooling food or drink to have the cooled food or drink is cooled to a temperature below 0°C (Section 2); and the evaporated refrigerant leaving the receptacle has a temperature less than 5°C (9°F) by the end of the freezing cycle (refrigerants are cooled in the range of -23°C to -29°C). Ruben further teaches that the creamy textures in ice cream products were determined by average size of the ice crystals in the confection which was governed by factors in the freezing process; and that smaller ice crystals provided a smoother product and larger ones a grainer product (page 1, first paragraph, section 1). Ruben teaches that the draw temperature of ice cream was about -5 to -6°C (about 21.2-23°F; section 3.5.6) and that lower draw temperatures of colder than -6C (21.2°F) could provide a lower mean ice crystal size (section 3.5.1) with ice crystal sizes on the order between 16 and 26 µm (Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art in drawing the frozen confection of Ravji to use a known draw temperature of about 21-23°F (below 0°C) and have the cooled food or drink is cooled to be composed of ice crystals with a mean size of less than 50 µm; and the evaporated refrigerant leaving the receptacle has a temperature less than 5°C (9°F) by the end of the freezing cycle in view of Ruben to use known and conventional processing parameters to achieve expected results of a desired temperature and crystal size of the product. It would have been further obvious to adjust the draw temperature and refrigerant temperature to achieve the desired ice crystal size, and thus smoothness of the product in view of Ruben. To do so would have been obvious and well within the purview of one of ordinary skill in the art in view of the teachings of Ruben.
Ravji is further silent regarding having the processor and refrigeration system to be configured to have the mixing paddle rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle.
Fonte teaches the concept of a refrigeration system to cool food or drink in a pod having a processor and refrigeration system to be configured to have a mixing paddle (scraper 670, 680, 690) rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle (rotational speed can change from 5 to 400 RPM) depending on the changing viscosity of the frozen confection to ensure uniform and rapid mixing of the contents (page 30, lines 12-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the processor and refrigeration system of Ravji to be configured to have the mixing paddle rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle taught by Fonte in order to ensure uniform and rapid mixing of the contents as the viscosity of the contents changes during the freezing cycle. 
Alternatively, Reichart teaches the concept of a machine with a refrigeration system and mixing paddle be configured so that the operation of a mixing paddle at a speed slightly greater than a normal operating speed of 200 RPM achieves a product with a slightly smoother body (see Summary on page 115). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the processor and refrigeration system of Ravji to be configured to have the mixing paddle rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle taught by Reichart in order to provide a machine that achieves a product with a slightly smoother body.
Regarding claim 17, Ravji as modified discloses the machine of claim 14, wherein a cooler sidewall region of the pod is in direct contact with a portion of the evaporator having a temperature below a freezing temperature of the ingredients within the pod (15 having heat exchange surface in tight contact with pod 20; Abstract) and wherein a warmer sidewall region of the pod is in direct contact with a portion of the evaporator having a temperature above the freezing temperature of the ingredients within the pod (system including hot gas defrosting and is capable of having a warmer sidewall region of the pod is in direct contact with a portion of the evaporator having a temperature above the freezing temperature of the ingredients within the pod during a defrosting cycle).
Regarding claim 20, Ravji as modified discloses the machine of claim 14, wherein the motor (motor connected to connector 29; paragraph 62) is operable to rotate the mixing paddle (30, 24) in a first direction during the freezing cycle (shown rotating in a first counter-clockwise direction), the mixing paddle operable to churn ingredients within the pod during the freezing cycle (paragraphs 52, 54).
Regarding claim 22, Ravji as modified discloses the machine of claim 14, wherein the refrigerant in the machine is operable to freeze at least 90% of the ingredients within the pod during the freezing cycle.
It is noted that the phrase “operable to freeze at least 90% of the ingredients within the pod during the freezing cycle” is a statement of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim and would be capable of meeting the functional limitation as claimed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), Fonte (WO 2019/140251) and Reichart (Speed of Dasher and Scraper as Affecting the Quality of Ice Cream and Sherbet, “Journal of Dairy Science, March 1, 1931, 14(2):107-15) further in view of Fonte et al. (US PG Pub. 2020/0056814).
Regarding claim 15, Ravji as modified discloses the machine of claim 14, but does not explicitly teach wherein the processor and the refrigeration system are configured to boot up the machine and cool the refrigerant prior to insertion of the pod in the machine.
Fonte teaches a machine with a refrigeration system to cool food or drink in a pod to have the processor and the refrigeration system are configured to boot up the machine and cool the refrigerant prior to insertion of the pod in the machine that allows the machine to cool the refrigerant quickly (paragraph 151). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the processor and the refrigeration system are configured to boot up the machine and cool the refrigerant prior to insertion of the pod in the machine taught by Fonte in order to quickly cool the refrigerant and receptacle evaporator to ensure the machine is at desired freezing operating temperature to provide a proper cooling cycle to the pod.
Claims 16, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), Fonte (WO 2019/140251) and Reichart (Speed of Dasher and Scraper as Affecting the Quality of Ice Cream and Sherbet, “Journal of Dairy Science, March 1, 1931, 14(2):107-15) further in view of Izadi-Zamanabadi et al. (US PG Pub. 2015/0219506).
Regarding claim 16, Ravji as modified discloses the machine of claim 14, but does not explicitly teach wherein the processor and the refrigeration system are configured to control an orifice size of an electronic expansion valve based on the evaporator outlet temperature.
Izadi-Zamanabadi teaches it is known for controlling a freezing cycle of a refrigeration system by having the processor and the refrigeration system configured to control an orifice size of an electronic expansion valve (3) based on the evaporator outlet temperature (T2 via 7) that allows the system to monitor and adjust the size of the expansion valve to achieve a desired optimal superheat value; paragraphs 31-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the processor and the refrigeration system be configured to control an orifice size of an electronic expansion valve based on the evaporator outlet temperature taught by Izadi-Zamanabadi in order to provide control to the expansion valve to achieve a desired optimum superheat value during operation of the machine.
Regarding claim 26, Ravji discloses a method for cooling food or drink, the method comprising: inserting a pod (20) into a receptacle of an evaporator (holder 15 is a heat exchanger evaporating refrigerant; paragraph 87), the pod containing food or drink; and applying a freezing cycle to the food or drink by flowing refrigerant through the evaporator to exchange heat from the food or drink in the pod to the refrigerant (heat exchanges between refrigerant and ingredients during a freezing or processing cycle; paragraphs 52, 87); rotating a mixing paddle (disc 30 with scraper 24) within the pod (paragraphs 52, 54, 81, 82); creating a temperature difference between an evaporator inlet temperature and an evaporator outlet temperature (refrigerant would absorb heat from ingredients in evaporator creating a temperature difference between an evaporator inlet temperature and an evaporator outlet temperature); and superheating the refrigerant (compressor or cooling system 9, paragraph 39, compresses refrigerant gas and the refrigerant would be superheated within 20 seconds of beginning the freezing cycle) to: cool the food or drink.
Ravji is silent regarding rotating the mixing paddle within the pod at speeds greater than 200 RPM during at least a portion of the freezing cycle.
Fonte teaches a method for cooling food or drink including the step of rotating a mixing paddle (scraper 670, 680, 690) within the pod at speeds greater than 200 RPM during at least a portion of the freezing cycle (rotational speed can change from 5 to 400 RPM) depending on the changing viscosity of the frozen confection to ensure uniform and rapid mixing of the contents (page 30, lines 12-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Ravji by including the step of rotating the mixing paddle within the pod at speeds greater than 200 RPM during at least a portion of the freezing cycle taught by Fonte in order to ensure uniform and rapid mixing of the contents as the viscosity of the contents changes during the freezing cycle. 
Alternatively, Reichart teaches the concept of a mixing paddle that when configured to rotate at a speed slightly greater than a normal operating speed of 200 RPM achieves a product with a slightly smoother body (see Summary on page 115). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Ravji by including the step of rotating the mixing paddle within the pod at speeds greater than 200 RPM during at least a portion of the freezing cycle taught by Reichart in order to provide a machine that achieves a product with a slightly smoother body.
Ravji further does not explicitly teach cooling the food or drink to a temperature between -3°C (26.6°F) and -8°C (17.6°F); and produce ice crystals having with a mean size of less than 50 pm such that the cooled food or drink is composed of ice crystals with a mean size of less than 50 pm.
Ruben teaches that the creamy textures in ice cream products were determined by average size of the ice crystals in the confection which was governed by factors in the freezing process; and that smaller ice crystals provided a smoother product and larger ones a grainer product (page 1, first paragraph, section 1). Ruben teaches that the draw temperature of ice cream was about -5 to -6°C (about 21.2-23°F) (section 3.5.6) and that lower draw temperatures of colder than -6C (21.2°F) could provide a lower mean ice crystal size (section 3.5.1) with ice crystal sizes on the order between 16 and 26 µm (Fig. 6). It would have been obvious to one of ordinary skill in the art in drawing the frozen confection of Ravji to use a known draw temperature of about 21-23°F in view of Ruben to use known and conventional processing parameters to achieve expected results of a desired temperature and crystal size of the product. It would have been further obvious to adjust the draw temperature to achieve the desired ice crystal size, and thus smoothness of the product in view of Ruben. To do so would have been obvious and well within the purview of one of ordinary skill in the art in view of the teachings of Ruben.
Although Ravji does not explicitly teach superheating the refrigerant within the evaporator, Izadi-Zamanabadi teaches it is known for controlling a freezing cycle of a refrigeration system by having the processor and the refrigeration system configured to control an orifice size of an electronic expansion valve (3) based on the evaporator outlet temperature (T2 via 7) to maintain a super heat value of 1-2K (paragraph 42) that would provide superheating the refrigerant within the evaporator and also prevent liquid from entering the suction line of the compressor (paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Ravji to include superheating the refrigerant within the evaporator taught by Izadi-Zamanabadi in order to control to the expansion valve to achieve a desired optimum superheat value exiting the evaporator during operation of the machine.
Regarding claim 27, Ravji as modified discloses the method of claim 26, but does not explicitly teach wherein creating the temperature difference comprises creating a temperature difference of less than 5°C (9°F) by the end of the freezing cycle.
Izadi-Zamanabadi teaches it is known for controlling a freezing cycle of a refrigeration system to have the processor (control device 8) and the refrigeration system (1) configured to create a temperature difference {difference between the evaporator inlet temperature (dotted line, Fig. 2) and the evaporator outlet temperature (dashed line, Fig. 2)} of less than 5°C (9°F) by the end of the freezing cycle (freezing cycle interpreted as corresponding to the opening degree of the expansion device 9, Fig. 2; paragraph 24) that allows the system to be monitored and controlled to achieve an optimum superheat value of the refrigerant passing through the evaporator (paragraphs 31, 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Ravji to include creating the temperature difference comprises creating a temperature difference of less than 5°C (9°F) by the end of the freezing cycle taught by Izadi-Zamanabadi in order to operate the machine in an optimal superheat regime leading to a more efficient freezing operation.
Regarding claim 28, Ravji as modified discloses the method of claim 26, but does not explicitly teach maintaining the created temperature difference of less than 5°C (9°F) for a remainder of the freezing cycle.
Izadi-Zamanabadi teaches it is known for controlling a freezing cycle of a refrigeration system to have the processor (control device 8) and the refrigeration system (1) configured to create a temperature difference {difference between the evaporator inlet temperature (dotted line, Fig. 2) and the evaporator outlet temperature (dashed line, Fig. 2)} of less than 5°C (9°F) by the end of the freezing cycle (optimal superheat value calculated by the evaporator outlet temperature depends on type of vapor compression system, on the type of refrigerant and the heat loads with typical refrigerants used in the art under normal operation would have a temperature difference in the range of less than 5°C) that allows the system to be monitored and controlled to achieve an optimum superheat value of the refrigerant passing through the evaporator (paragraphs 31, 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Ravji when applying the freezing cycle to include maintaining the created temperature difference of less than 5°C (9°F) for a remainder of the freezing cycle in order to optimize the superheat according to the selected refrigerant as taught by Izadi-Zamanabadi in order to operate the machine in an optimal superheat regime leading to a more efficient freezing operation.
Regarding claim 29, Ravji as modified discloses the method of claim 26, and Ruben further teaches (in section 2, ice cream upon exiting the SSF at about -5°C to -6°C) dispensing the cooled food or drink at a temperature between -3°C (26.6°F) and -8°C (17.6°F).
Regarding claim 30, Ravji as modified discloses the method of claim 26, and Izadi-Zamanabadi further teaches superheating the refrigerant within the evaporator comprises superheating the refrigerant within 20 seconds of beginning the freezing cycle (system configured to maintain a super heat value of 1-2K (paragraph 42) that would provide superheating the refrigerant within the evaporator and also prevent liquid from entering the suction line of the compressor during start up or within 20 seconds of beginning the freezing cycle (paragraph 5).
Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), Fonte (WO 2019/140251) and Reichart (Speed of Dasher and Scraper as Affecting the Quality of Ice Cream and Sherbet, “Journal of Dairy Science, March 1, 1931, 14(2):107-15) further in view of Beth Halachmi et al. (US PG Pub. 2019/0320679).
Regarding claim 18, Ravji as modified discloses the machine of claim 14, but does not explicitly teach wherein a temperature along an inner surface of evaporator increases along a circumferential direction during the freezing cycle.
Beth teaches the concept of a machine with a refrigeration system configured to have a temperature along an inner surface of evaporator increases along a circumferential direction during the freezing cycle (cooling fluid enters 134 and splits circumferentially to branches 178A-192A and 178B-192B, see paragraphs 58-60 and Figures 6A-B, that would cause the temperature of the cooling fluid to increase along the circumferential direction causing a temperature along an inner surface of evaporator increases along a circumferential direction during the freezing cycle) enabling better circulation of the cooling fluid and maintaining cooling efficiency of the cooling system (paragraph 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have a temperature along an inner surface of evaporator increases along a circumferential direction during the freezing cycle taught by Beth in order to improve circulation through the evaporator and improve efficiency of the system.
Regarding claim 19, Ravji as modified discloses the machine of claim 14, but does not explicitly teach wherein the freezing cycle has a duration between 30 seconds and 3 minutes.
Beth as discussed above teaches an efficient cooling fluid circulation through the evaporator during the freezing cycle leading to 90 seconds or even below 60 seconds per production cycle (paragraph 64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the freezing cycle has a duration between 30 seconds and 3 minutes taught by Beth in order to improve and optimize the efficiency of the machine to produce the food or drink in a quick and efficient manner.
Regarding claim 21, Ravji as modified discloses the machine of claim 20, wherein refrigerant flows from the inlet port to the outlet port (through 15; paragraph 87) but does not explicitly teach the refrigerant flows in a second direction opposite to the first direction during the freezing cycle.
Beth as discussed above teaches an efficient cooling fluid circulation through the evaporator during the freezing cycle having refrigerant enter via (134) and split into clockwise and counter-clockwise flows in the circumferential direction of the cooling chamber enabling better circulation of the cooling fluid and maintaining cooling efficiency of the cooling system (paragraph 61). Having the refrigerant split in two circumferential directions would have at least a portion of the refrigerant flow in a second direction opposite to the first direction during the freezing cycle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the refrigerant flow in a second direction opposite to the first direction during the freezing cycle taught by Beth in order to improve circulation through the evaporator and improve efficiency of the system.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), Fonte (WO 2019/140251) and Reichart (Speed of Dasher and Scraper as Affecting the Quality of Ice Cream and Sherbet, “Journal of Dairy Science, March 1, 1931, 14(2):107-15), further in view of Fonte (US Pat. 10,334,868), Wyatt et al. (US PG Pub. 2017/0183210), and Ishibashi et al.  (WO 2019171588; see English equivalent US 2020/0333056).
Regarding claim 23, Ravji discloses the machine of claim 22, and further teaches a single portion worth of ingredients (paragraph 1) but does not explicitly teach wherein a weight of ingredients within the pod is between 5 and 10 ounces.
Fonte teaches it is known for a machine with a refrigeration system to cool food or drink in single serving pod 30 including a weight of ingredients within the pod is between 5 and 10 ounces (column 10, lines 49-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have a weight of ingredients within the pod is between 5 and 10 ounces in order to produce and supply a single portion or product for the user.
Ravji as modified further does not explicitly teach the weight of the refrigerant.
Wyatt teaches it is known for a machine with a refrigeration system for cooling a drink using R290 refrigerant to have a charge limit of 150 grams depending on the size of the compressor (paragraphs 63-66). Therefore, the refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the type of refrigerant and size of the compressor determine the amount of refrigerant charge of the system for proper operation. Therefore, since the general conditions of the claim, i.e. that a machine with a refrigeration system has a predetermined refrigerant weight depending on the type and size of the system, were disclosed in the prior art by Wyatt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a weight of the refrigerant between 70 grams and 150 grams in order to select the proper amount of refrigerant according to the refrigerant type and size of the system to efficiently operate the system.
Ravji as modified further does not explicitly teach the refrigerant is propylene.
Ishibashi teaches it is known for a machine with a refrigeration system having either R290 or propylene that provides a refrigerating effect and leads to a theoretical COP increase of the system (paragraph 74). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have the refrigerant by propylene taught by Ishibashi in order to substitute known types of refrigerants to be used in the refrigeration system for cooling the food or drink.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ravji et al. (US PG Pub. 2012/0096876) in view of Ruben (“Ice Crystals In Ice Cream”, Ice Cream Science, October 2016), Fonte (WO 2019/140251) and Reichart (Speed of Dasher and Scraper as Affecting the Quality of Ice Cream and Sherbet, “Journal of Dairy Science, March 1, 1931, 14(2):107-15), further in view of Weber et al. (US PG Pub. 2001/0035016).
Regarding claims 24 and 25, Ravji as modified discloses the machine of claim 14, wherein the refrigeration system comprises a hot gas defrost system (paragraph 27) but does not explicitly teach a bypass channel that fluidly connects a compressor of the machine to the inlet port of the evaporator; wherein the bypass channel assists in defrosting the evaporator at the end of the freezing cycle.
Weber teaches it is known for a machine with a refrigeration system to cool food or drink to include a bypass channel (718) that fluidly connects a compressor (701) of the machine to the inlet port of the evaporator (710); wherein the bypass channel (718) assists in defrosting the evaporator at the end of the freezing cycle (paragraphs 5-6). Ravji teaches it is known to use hot gas defrosting to minimize frosting of any heat exchanging parts (Ravji; paragraph 27) and including the bypass channel of Weber would allow for the hot gas defrost system to minimize frosting and release the pod from the evaporator. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine of Ravji to have a bypass channel that fluidly connects a compressor of the machine to the inlet port of the evaporator; wherein the bypass channel assists in defrosting the evaporator at the end of the freezing cycle in order to allow the hot gas defrost system to facilitate and remove frost and release the pod from the evaporator.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 08/15/2022, with respect to objection of the abstract have been fully considered and are persuasive.  The objection of specification/abstract has been withdrawn.
Applicant’s arguments, see Remarks page 8, filed 08/15/2022, with respect to objection of claims 6 and 13 have been fully considered and are persuasive.  The objections of claims 6 and 13 have been withdrawn.
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claim 1, see Remarks pages 8-9, the prior art does not teach “the processor and the refrigeration system are configured such that: the refrigerant is superheated for a portion of the freezing cycle and the refrigerant is not superheated for a portion of the freezing cycle” and that there would be no reason to modify the references to arrive at the claimed invention. This is not found persuasive because Ravji teaches the machine is cooled with a conventional vapour compression refrigeration machine which would have the processor and the refrigeration system are configured such that: the refrigerant is superheated for a portion of the freezing cycle (compressor or cooling system 9, paragraph 39, compresses refrigerant gas and the refrigerant would be superheated during portion of the freezing cycle).
Although Ravji is silent regarding the refrigerant is not superheated for a subsequent portion of the freezing cycle, Zisholtz teaches it is known for a refrigeration system for a rapid cooling to have a processor (controls 500) and the refrigeration system are configured such that the refrigerant is superheated for a portion of the freezing cycle (refrigerant is superheated at the compression portion of the freezing cycle; paragraph 55) and the refrigerant is not superheated for a subsequent portion of the freezing cycle (refrigerant is cooled from vapor to liquid refrigerant and is not superheated for a subsequent condensing portion of the freezing cycle; paragraph 55) that provides cooling via a cooling, or refrigeration system (paragraph 44). Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the processor and refrigeration system of Ravji to be configured such that the refrigerant is not superheated for a subsequent portion of the freezing cycle taught by Zisholtz in order to utilize a vapor compression cooling system that superheats, condenses and subsequently subcools the refrigerant in order to transfer heat from the ingredients during the freezing cycle to cool the food or drink in the pod. Therefore Ravji and Zisholtz meet these limitations as claimed.
Applicant further argues, with respect to claims 14 and 26, see Remarks pages 9-10, the prior art does not teach “the processor, the refrigeration system, and the motor are configured such that: the mixing paddle rotates at speeds greater than 200 RPM during at least a portion of the freezing cycle”. 
This is not found persuasive because Ravji discloses a motor (motor connected to connector 29; paragraph 62) operable to rotate a mixing paddle (disc 30 with scraper 24) within the pod during a freezing cycle (paragraphs 52, 54, 81-82); a processor (activation unit 11) controlling the refrigeration system.
Although Ravji does not explicitly teach the processor and refrigeration system  configured to have the mixing paddle rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle, Fonte teaches the concept of a refrigeration system to cool food or drink in a pod having a processor and refrigeration system to be configured to have a mixing paddle (scraper 670, 680, 690) rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle (rotational speed can change from 5 to 400 RPM) depending on the changing viscosity of the frozen confection to ensure uniform and rapid mixing of the contents (page 30, lines 12-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the processor and refrigeration system of Ravji to be configured to have the mixing paddle rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle taught by Fonte in order to ensure uniform and rapid mixing of the contents as the viscosity of the contents changes during the freezing cycle. 
Alternatively, Reichart teaches the concept of a machine with a refrigeration system and mixing paddle be configured so that the operation of a mixing paddle at a speed slightly greater than a normal operating speed of 200 RPM achieves a product with a slightly smoother body (see Summary on page 115). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the processor and refrigeration system of Ravji to be configured to have the mixing paddle rotate at speeds greater than 200 RPM during at least a portion of the freezing cycle taught by Reichart in order to provide a machine that achieves a product with a slightly smoother body. Therefore, Ravji in view of Fonte or alternatively in view of Reichart meets these limitations as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thogersen et al. (US PG Pub. 2010/0106303)-- typical one-stage vapor-compression refrigeration system with compressor superheating the refrigerant and the condenser subsequently cooling and condensing the refrigerant back to liquid (paragraph 26).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763